TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00005-CV


LeAnn Randall, Appellant

v.

Goodall & Davison, P.C. and J. Mark Avery, Appellees




FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 09-0430-CP4-C, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


O R D E R

PER CURIAM
		Counsel for appellee J. Mark Avery has filed an unopposed motion to withdraw and
substitute counsel, asking that Jeffrey R. Jury and the law firm Burns, Anderson, Jury & Brenner,
L.L.P. be permitted to withdraw from representing him and that Clark Richards and the law firm
Richards Rodriguez & Skeith, L.L.P. be substituted as J. Mark Avery's counsel.  We grant the
motion.  See Tex. R. App. P. 6.5.
 It is ordered February 10, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose